Citation Nr: 1730535	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-58 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a compensable rating for headaches, claimed as migraines.

2. Entitlement to an increased rating for adjustment disorder with mixed emotional features, including claimed depression, rated noncompensable prior to April 13, 2016 and as 10 percent from April 13, 2016.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to a rating greater than 20 percent for lumbosacral strain.

5. Entitlement to an initial rating greater than 10 percent for left lower extremity lumbar radiculopathy.

6. Entitlement to an initial rating greater than 10 percent for right lower extremity lumbar radiculopathy.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2014 rating decisions by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. The appeal was certified to the Board by the RO in Baltimore, Maryland. 

In his August 2014 notice of disagreement, the Veteran also disagreed with the ratings assigned for asthma and sinusitis. A May 2015 Decision Review Officer (DRO) Conference Report, which was signed by the Veteran, indicates he wished to withdraw these issues. 

The Veteran submitted evidence following the October 2016 statement of the case. The automatic waiver provision applies. 38 U.S.C.A. § 7105(e)(1) (West 2014).
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for headaches is decided herein. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 7, 2015, the Veteran's service-connected headaches were not manifested by characteristic prostrating attacks averaging one in 2 months over the last several months. 

2. An October 7, 2015 private medical record shows a factually ascertainable increase in the Veteran's service-connected headaches and the disability picture more nearly approximates migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. 


CONCLUSIONS OF LAW

1. Prior to October 7, 2015, the criteria for a compensable rating for service-connected headaches are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2. Effective October 7, 2015, the criteria for a 30 percent rating, and no more, for service-connected headaches are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8100 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In July 2010, the RO granted entitlement to service connection for headaches, claimed as migraines, and assigned a noncompensable rating effective September 25, 2009. In June 2013, the Veteran submitted a claim for increase. In August 2014, the RO continued a noncompensable rating for headaches. The Veteran disagreed with the decision and perfected this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Migraine headaches are evaluated as follows: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent); with characteristic prostrating attacks occurring on an average once a month over the last several months (30 percent); with characteristic prostrating attacks averaging one in 2 months over last several months (10 percent); and with less frequent attacks (noncompensable). 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." The rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440 (2004).

In an August 2013 statement, the Veteran reported that he experiences migraine headaches when working in buildings. 

The Veteran underwent a VA examination in July 2014. He reported a 10 year history of headaches treated with aspirin. He experienced headache pain on both sides of the head with sensitivity to light. The pain lasted less than one day. He did not have characteristic prostrating attacks. The examiner reviewed the claims folder and diagnosis was stress related headaches, mild degree. The headaches were typical of stress related headaches, not migraines. The examiner further noted that the headache condition did not impact the Veteran's ability to work.

Private records show the Veteran was seen on October 7, 2015 for migraines. He reported a history of migraines and that about one year ago he started having them again. They occur once a week, located at the back of his head and near his temples, and the episodes last 5-10 minutes. He reported photophobia and he gets relief from being in a dark room. Assessment was migraine without aura and without status migrainosus, not intractable. Topiramate was prescribed. 

In a January 2016 statement, the Veteran's private physician, Dr. S.P., indicated the Veteran was under his care for debilitating migraine headaches treated with Topamax. 

In March 2016, Dr. S.P. completed a VA headaches disability benefits questionnaire. The Veteran reported the onset of migraine headache issues in 2004 and he continued to treat his condition with over-the-counter medications until he could no longer manage the symptoms and he sought treatment in 2015. The attacks were reported as debilitating, lasting more than 24 hours, and disrupting his sleeping pattern. They occur several times a month. The Veteran reported pain on both sides of the head with sensitivity to light and changes in vision. The duration of the head pain was 1-2 days. The examination report indicates he has characteristic prostrating attacks more frequently than once a month and that he has very frequent prostrating and prolonged attacks of migraine headache pain. The physician further stated that the Veteran's light sensitivity requires him to work in dark or low-light conditions and the debilitating nature of his attacks cause him to be absent more days than are allotted for illness and vacation. 

The Veteran most recently underwent a VA headaches examination in April 2016. He reported that he is under the care of a private physician and is treated with Topamax daily. The frequency of his headaches had decreased to where he has approximately one migraine per week. He has nausea and photo and phonophobia during his migraines and has to rest in a dark room. He is not able to sleep if he has a migraine and has to take Ambien. The Veteran reported headache pain with nausea, sensitivity to light and sound, and changes in vision. The head pain lasts 1-2 days. The examiner noted the Veteran has characteristic prostrating attacks of migraine pain. The frequency of prostrating attacks over the last several months was described as "with less frequent attacks". The examiner noted that the Veteran does not have very prostrating and prolonged attacks of migraines productive of severe economic inadaptability. During migraines he is unable to work with a computer and be in a loud office as he has nausea, light and sound sensitivity, and severe head pain. 

In his October 2016 VA Form 9, the Veteran reported that he continues to have prostrating debilitating migraine headaches and although he takes medicine, the attacks still disrupt his work and personal life. He argued that he should be rated at 30 percent. 

In a March 2017 notice of disagreement submitted in connection with other claims, the Veteran reported weekly prostrating attacks (three) that last upwards of 24 hours and require him to take medication to sleep. He argued that a 50 percent rating was warranted. 

In May 2017, the representative argued that a 30 percent rating was warranted as the Veteran's headache events average more than once a month over the last year. 

In considering the evidence of record, the Board notes the findings on the March 2016 disability benefits questionnaire completed by the Veteran's private physician and those on the April 2016 disability benefits questionnaire completed by a VA examiner are not necessarily consistent. That is, the private examiner notes characteristic prostrating attacks more frequently than once a month and very frequent prostrating and prolonged attacks of migraine headache pain. The VA examiner, however, indicated the prostrating attacks were less frequent. 

The Veteran is competent to report the frequency and severity of his headaches and resolving reasonable doubt in his favor, the Board finds that the disability picture more nearly approximates characteristic prostrating attacks averaging once a month over the last several months and a 30 percent rating is warranted effective October 7, 2015. In making this determination, the Board finds the increase factually ascertainable as of that date as the Veteran was seen for migraines and was prescribed medication at that time. He also reported headaches occurring once a week. 

In considering whether a rating greater than 30 percent is warranted, the Board acknowledges that the Veteran's headaches have been described as debilitating and that he is unable to work in an office during a migraine. Further, the Board has again considered that he is competent to report his symptoms, but notes that on VA examination he reported a decrease in frequency with prescription medication use. The VA examiner indicated the headaches were not productive of severe economic inadaptability and the overall disability picture does not more nearly approximate the criteria for a 50 percent rating.

Prior to October 7, 2015, a compensable rating is not warranted. The July 2014 VA examination specifically stated the Veteran's headaches were not prostrating and they were described as mild. 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Prior to October 7, 2015, a compensable rating for headaches, claimed as migraines, is denied.

Effective October 7, 2015, a 30 percent rating, and no more, for headaches, claimed as migraines, is granted, subject to the laws and regulations governing the award of monetary benefits. 

REMAND

Adjustment disorder with mixed emotional features, including claimed depression

In July 2010, the RO granted entitlement to service connection for adjustment disorder with mixed emotional features, including claimed depression, and assigned a noncompensable rating effective September 25, 2009. In June 2013, the Veteran submitted a claim for increase. In September 2014, the RO continued the noncompensable rating. The Veteran disagreed and subsequently perfected this appeal. In October 2016, the RO increased the rating to 10 percent effective April 13, 2016, resulting in staged ratings.

The Veteran most recently underwent a VA mental disorders examination in April 2016. At that time, the examiner noted diagnoses of adjustment disorder with anxious mood and attention-deficit hyperactivity disorder (ADHD). The examiner summarized the level of disability as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The examiner stated it was not possible to differentiate what portion of the impairment was due to each disorder and he noted that it was due to a combination of anxiety and ADHD.

In his November 2016 VA Form 9, the Veteran reported that he had been undergoing treatment for chronic adjustment disorder (depression) for the past three years at Kirk Army Medical Center, Keypoint, and as of late, the VA at Perry Point. The Veteran contends that the April 2016 VA examiner was not aware of and did not review these records and thus, was not in a position to perform an accurate assessment. He also asserted that the examiner was attacking him personally. 

On review, records from Kirk Army Health Clinic and Keypoint Health Services were last added to the electronic claims folder in November 2016. Updated records from these facilities, if any, should be obtained. There is no indication that records were requested from the VA Medical Center in Perry Point and this must be accomplished. See 38 C.F.R. § 3.159(c)(1), (2) (2016). 

In his VA Form 9, the Veteran also reported chronic depression and stated that his work and personal relationships were significantly impaired. He submitted a September 2016 prescription from the VA Medical Center in Perry Point showing that he had been prescribed Fluoxetine HCL (Prozac). In a corresponding email, he noted that Prozac was prescribed for his anxiety and depression. He also reported that he was prescribed a higher dose of Concerta to help with his learning disability and attention-deficit disorder (ADD). This information arguably suggests worsening symptoms and considering the Veteran's complaints as to the adequacy of the last examination, additional examination is warranted. 

The Board further notes that private treatment records from Keypoint reference additional diagnoses, to include posttraumatic stress disorder, major depressive disorder, and agoraphobia. Any new examination should identify all diagnosed mental disorders and indicate whether they are related to service or are proximately due to or aggravated by the current service-connected psychiatric disorder.  

TDIU

In April 2016, VA denied entitlement to TDIU. In June 2016, the Veteran submitted another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. The Veteran indicated he could not work due to various disabilities, including migraines, ADD, anxiety and depression. 

In a July 2016 rating decision, the RO indicated that the claim for TDIU could not be addressed because it was inextricably intertwined with the issues on appeal. Under the circumstances of this case, the TDIU issue is for consideration and must be remanded. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Lumbosacral strain and lower extremity radiculopathy

In July 2016, VA increased the rating for lumbosacral strain to 20 percent, and granted entitlement to service connection for lumbar radiculopathy of the right and left lower extremities, assigning separate 10 percent evaluations. In March 2017, the Veteran submitted a notice of disagreement with the ratings assigned. A remand is needed so that a statement of the case can be furnished. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request records from Kirk Army Health Clinic for the period from November 2016 to the present. If an authorization is needed for release of these records, it should be obtained from the Veteran.

2. Contact the Veteran and ask him to complete an authorization for release of records from Keypoint Health Services for the period from November 2016 to the present. If a properly completed authorization is received, the records must be requested.

3. Request all records of mental health treatment from the VA Medical Center in Perry Point, Maryland. 



4. Thereafter, schedule the Veteran for a VA mental disorders examination with a provider who has not previously examined the Veteran, if possible.  The electronic claims folder must be available for review.

In accordance with the latest worksheet for evaluating mental health disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected adjustment disorder with mixed emotional features, including claimed depression. 

The examiner is specifically requested to identify all disorders pursuant to DSM-5 and for any additional diagnoses, indicate whether such is related to active service or is proximately due to or aggravated by service-connected adjustment disorder with mixed emotional features. 

A complete rationale must be expressed for any opinion provided. 

5. Review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, implement corrective procedures at once. 

6. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to an increased rating for adjustment disorder with mixed emotional features, including claimed depression, rated noncompensable prior to April 13, 2016 and as 10 percent from April 13, 2016, and entitlement to TDIU. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an appropriate opportunity for response. 

7. Issue a statement of the case addressing the following issues: (a) entitlement to a rating greater than 20 percent for lumbosacral strain; (b) entitlement to an initial rating greater than 10 percent for left lower extremity lumbar radiculopathy; and (c) entitlement to an initial rating greater than 10 percent for right lower extremity lumbar radiculopathy. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issues should they be returned to the Board. 38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


